Exhibit 10.4
NUPATHE INC.
2010 OMNIBUS INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION GRANT
This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
                        , 2010 (the “Date of Grant”), is delivered by NuPathe
Inc. (the “Company”) to                      (the “Grantee”).
RECITALS
A. The NuPathe Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. The Board of Directors of the Company (the “Board”) has decided to make
a stock option grant to the Grantee in consideration of their continued services
on the Board. A copy of the prospectus has been delivered to the Grantee and the
Grantee acknowledges receipt of such prospectus.
B. The Board is authorized to appoint a committee to administer the Plan. If a
committee is appointed, all references in this Agreement to the “Board” shall be
deemed to refer to the committee.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Option. Subject to the terms and conditions of Agreement and the
Plan, the Company hereby grants to the Grantee a nonqualified stock option (the
“Option”) to purchase                      shares of common stock of the Company
(“Shares”) at an exercise price of $                     per Share. The Option
shall become exercisable according to Paragraph 2 below.
2. Vesting and Exercisability of Option.
(a) The Option shall become vested and exercisable on the following dates, if
the Grantee is employed by, or providing service to, the Employer (as defined in
the Plan) on the applicable vesting date (each, a “Vesting Date”):
[Insert Vesting and Exercisability Schedule]
The vesting and exercisability of the Option is cumulative, but shall not exceed
100% of the Shares subject to the Option. If the foregoing schedule would
produce fractional Shares, the number of Shares for which the Option becomes
vested and exercisable shall be rounded down to the nearest whole Share.
(b) Notwithstanding subparagraph (a) above, if the Grantee is employed by or
providing service to, the Company on such date, 100% of the Option shall vest
and become exercisable on the earliest of (i) a Change of Control (as defined in
the Plan), (ii) death or (iii) Disability (as defined in the Plan).

 





--------------------------------------------------------------------------------



 



3. Term of Option.
(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b) The Option shall automatically terminate upon the happening of the first of
the following events:
(i) The expiration of the one year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Cause (as defined in the Plan).
(ii) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate, and the Grantee shall automatically forfeit all Shares underlying any
exercised portion of the Option for which the Company has not yet delivered the
Share certificates, upon refund by the Company of the exercise price paid by the
Grantee for such Shares.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Board from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) unless the Board
determines otherwise, by delivering Shares owned by the Grantee and having a
Fair Market Value (as defined in the Plan) on the date of exercise at least
equal to the exercise price or by attestation (on a form prescribed by the
Board) to ownership of Shares having a Fair Market Value on the date of exercise
at least equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) by surrender of all or any part of the vested Shares for which the
Option is exercisable to the Company for an appreciation distribution payable in
shares of common stock with a Fair Market Value at the time of the Option
surrender equal to the dollar amount by which the then Fair Market Value of the
shares of common stock subject to the surrendered portion exceeds the aggregate
exercise price payable for those shares, or (v) by such other method as the
Board may approve. The Board may impose from time to time such limitations as it
deems appropriate on the use of Shares of the Company to exercise the Option.

 

-2-



--------------------------------------------------------------------------------



 



(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Board approval, the Grantee
may elect to satisfy any tax withholding obligation of the Employer with respect
to the Option by having Shares withheld up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities.
5. Change of Control. Except as set forth in Section 2(b) above, the provisions
of the Plan applicable to a Change of Control shall apply to the Option, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.
6. Restrictions on Exercise. Except as the Board may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.
8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate the Grantee’s employment or service at any time for any
reason is specifically reserved.
9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

-3-



--------------------------------------------------------------------------------



 



10. Assignment and Transfers. Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and distribution.
In the event of any attempt by the Grantee to alienate, assign, pledge,
hypothecate, or otherwise dispose of the Option or any right hereunder, except
as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at 227 Washington Avenue,
Suite 200, Conshohocken, PA, 19428, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
[SIGNATURE PAGE FOLLOWS]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

            NUPATHE INC.
      By:         Name:         Title:        

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.

                  Grantee:                    

 

-5-